 
EXHIBIT 10
 
JDN REALTY CORPORATION
 
1993 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN
 
 
 
 
 
 
 
 
 
Effective December 17, 1993
Amended and Restated
May 30, 2002





--------------------------------------------------------------------------------

 
JDN REALTY CORPORATION
1993 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN
 
PREAMBLE
 
WHEREAS, effective December 17, 1993, JDN Realty Corporation (the “Company”) has
established the JDN Realty Corporation 1993 Non-Employee Director Stock Option
Plan (the “Original Plan”) which provides for the automatic grant of Options (as
hereinafter defined) to purchase the common stock, $.01 par value, of the
Company (“Stock”) to members of the board of directors of the Company who are
not employees of the Company;
 
WHEREAS, the Company also provides cash compensation to its non-employee
directors for services rendered to the Company in such capacity and, pursuant to
an amendment and restatement of the Original Plan on November 24, 1998, provides
such compensation in the form of automatic grants of Stock Awards (as
hereinafter defined);
 
WHEREAS, the Original Plan, as amended and restated, was further amended,
effective October 1, 1999, to permit non-employee directors to defer receipt of
Stock Awards to a future date pursuant to the JDN Realty Corporation Deferred
Director Compensation Plan, effective August 29, 2000, to reduce the amount of
each Stock Award from $10,000 to $8,750 each calendar quarter and, effective
February 13, 2001, to provide for one-time grants of Options to purchase up to
30,000 shares of Stock to each non-employee director;
 
WHEREAS, the aggregate number of 300,000 shares of Stock reserved for issuance
under the Original Plan was adjusted to 450,000 shares of Stock by the Committee
(as herinafter defined) pursuant to the Company’s three-for-two Stock split;
 
WHEREAS, 449,999 of the 450,000 shares of Stock have been issued as Stock Awards
and Option grants; and
 
WHEREAS, the Company desires to amend and restate the Original Plan, as amended
and restated, to increase the number of shares of Stock reserved for issuance so
that the total number of shares of Stock available for Stock Awards and Option
grants is 500,000, and to provide for automatic full vesting of Options upon
certain corporate changes of the Company;
 
NOW, THEREFORE, the Company hereby amends and restates the Original Plan, as
amended and restated (the “Plan”), effective May 30, 2002:
 
ARTICLE I.    DEFINITIONS
 
1.1    Affiliate.    A “parent corporation,” as defined in section 424(e) of the
Code, or “subsidiary corporation,” as defined in section 424(f) of the Code, of
the Company.
 
1.2    Agreement.    A written agreement (including any amendment or supplement
thereto) between the Company or an Affiliate and a Participant specifying the
terms and conditions of an Award granted to such Participant.
 
1.3    Award.    A right that is granted under the Plan to a Participant by the
Company, including Options and Stock Awards.



2



--------------------------------------------------------------------------------

1.4    Board.    The board of directors of the Company.
 
1.5    Code.    The Internal Revenue Code of 1986, as amended.
 
1.6    Committee.    A committee composed of at least two individuals (or such
other number that satisfies Rule 16b-3 of the Exchange Act) who are members of
the Board and are not employees of the Company or an Affiliate, and who are
designated by the Board as the “Compensation Committee” or are otherwise
designated to administer the Plan. In the absence of a designation of a
Committee by the Board, the Board shall be the Committee.
 
1.7    Company.    JDN Realty Corporation and its successors.
 
1.8    Exchange Act.    The Securities Exchange Act of 1934, as amended.
 
1.9    Fair Market Value.    On any given date, Fair Market Value shall be the
applicable description below (unless, where appropriate, the Committee
determines in good faith the fair market value of the Stock to be otherwise):
 

 
(a)
 
If the Stock is traded on the New York Stock Exchange or the American Stock
Exchange, the closing price of the Stock on such exchange on which such Stock is
traded on the trading day immediately preceding the date as of which Fair Market
Value is being determined, or on the next preceding day on which such Stock is
traded if no Stock was traded on such trading day;

 

 
(b)
 
If the Stock is not traded on the New York Stock Exchange or the American Stock
Exchange, but is reported on the Nasdaq National Market or another Nasdaq
automated quotation system and market information is published on a regular
basis, then Fair Market Value shall be the closing price of the Stock, as so
published, on the trading day immediately preceding the date as of which Fair
Market Value is being determined, or the closing price on the next preceding
trading day on which such prices were published if no Stock was traded on such
trading day;

 

 
(c)
 
If market information is not so published on a regular basis, then Fair Market
Value shall be the average of the high bid and low asked prices of the Stock in
the over-the-counter market over a period of trading days that is reasonably
representative of the normal trading of the Stock immediately preceding the date
on which Fair Market Value is being determined, as reported by a generally
accepted reporting service; or

 

 
(d)
 
If the Stock is not publicly traded, Fair Market Value shall be the value
determined in good faith by the Committee. Such determination shall not,
however, take into account any restriction on the Stock, except for a
restriction which by its terms will never lapse.

 
1.10    Grant Date.    With respect to Options, each January 1 during the term
of the Plan. With respect to Stock Awards, the first day of each calendar
quarter during the term of the Plan.
 
1.11    Option.    The right that is granted hereunder to a Participant to
purchase from the Company a stated number of shares of Stock at the price set
forth in an Agreement.



3



--------------------------------------------------------------------------------

 
1.12    Participant.    Each Board member who, on a respective Grant Date, is
not an employee of the Company or any of its Affiliates and who otherwise
satisfies the requirements of Article IV to receive an Award.
 
1.13    Plan.    The JDN Realty Corporation 1993 Non-Employee Director Stock
Option Plan, as amended and restated.
 
1.14    Stock Award.    A grant of Stock that is described in Section 4.3.
 
1.15    Stock.    The common stock, $.01 par value, of the Company.
 
ARTICLE II.    PURPOSE OF PLAN
 
The purpose of this Plan is to provide a performance incentive and to encourage
Stock ownership by the Participants, and to align the interests of such
individuals with those of the Company, its Affiliates and its stockholders. It
is intended that Participants may acquire or increase their proprietary
interests in the Company and be encouraged to remain as directors of the
Company. Any proceeds received by the Company from the sale of Stock pursuant to
this Plan may be used for general corporate purposes.
 
ARTICLE III.    ADMINISTRATION
 
3.1    Administration of Plan.    This Plan shall be administered by the
Committee. The express grant in this Plan of any specific power to the Committee
shall not be construed as limiting any power or authority of the Committee. Any
decision made or action taken by the Committee to administer this Plan shall be
final and conclusive. No member of the Committee shall be liable for any act
done in good faith with respect to this Plan or any Agreement or Award. The
Company shall bear all expenses of Plan administration. In addition to all other
authority vested with the Committee under this Plan, the Committee shall have
complete authority to:
 

 
(a)
 
Interpret all provisions of this Plan;

 

 
(b)
 
Prescribe the form of any Agreement and notice and manner for executing or
giving the same;

 

 
(c)
 
Make amendments to all Agreements;

 

 
(d)
 
Adopt, amend, and rescind rules for Plan administration; and

 

 
(e)
 
Make all determinations it deems advisable for the administration of this Plan.

 
3.2    Authority to Issue Awards.    The Committee shall have the authority to
issue Awards upon such terms as the Committee deems appropriate and that are not
inconsistent with the provisions of this Plan.
 
3.3    Persons Subject to Section 16(b).    Notwithstanding anything herein to
the contrary, the Committee, in its absolute discretion, may bifurcate this Plan
so as to restrict, limit or condition the use of any provision of this Plan to
Participants who are subject to section 16(b) of the Exchange Act, without so
restricting, limiting or conditioning the Plan with respect to other
Participants.



4



--------------------------------------------------------------------------------

 
ARTICLE IV.    ELIGIBILITY AND LIMITATIONS ON GRANTS
 
4.1    Participation.    Awards shall be granted hereunder to Participants who
qualify therefor on each Grant Date. At the determination of the Committee,
Awards may be evidenced by Agreements which shall be subject to applicable
provisions of this Plan or such other provisions as the Committee may adopt that
are not inconsistent herewith. Such provisions may include, by way of example
and not limitation, provisions for cash or other compensation to be paid in
combination with Awards. An Award may be deemed to be granted prior to the
approval of this Plan by the stockholders of the Company and prior to the time
that an Agreement is executed by the Participant and the Company.
 
4.2    Grant of Options.    Options shall be granted automatically to each
Participant on each Grant Date. Notwithstanding anything herein to the contrary,
the Board may revoke on or before a Grant Date the grant of Options that is
otherwise provided for herein if no options have been granted to employees since
the preceding Grant Date under the Company’s 1993 Incentive Stock Plan or any
other employee stock option plan of the Company. All Options granted hereunder
shall be subject to the following terms and conditions:
 

 
(a)
 
Number.    Each Participant shall receive an Option to purchase 15,000 shares of
Stock (as adjusted pursuant to Article VII). However, if fewer than 15,000
shares of Stock (as adjusted pursuant to Article VII), multiplied by the number
of Participants, remain available for issuance under the Plan on any Grant Date,
Options shall be awarded by allocating the remaining shares of Stock pro rata
thereto.

 

 
(b)
 
Price.    Stock may be purchased through an Option by payment of the Fair Market
Value of the Stock as determined on the Grant Date thereof.

 

 
(c)
 
Option Period.    Each Option shall expire ten years after the Grant Date
thereof (the “Option Period”), unless the Option is terminated sooner pursuant
to Section 4.2(d) below.

 

 
(d)
 
Termination of Service, Death, Etc.    Options that have not yet expired
pursuant to Section 4.2(c) will sooner terminate if the Participant ceases to be
a member of the Board under any of the conditions described in this Section. In
no event shall the Option Period described in Section 4.2(c) be extended by any
of the events described below:

 

 
(i)
 
All outstanding Options shall immediately terminate if Board membership
terminates due to fraud, dishonesty or other acts detrimental to the interests
of the Company, its Affiliates, or any direct or indirect majority-owned
subsidiary or business entity of the Company.

 

 
(ii)
 
Options that have not otherwise terminated will terminate twelve months
following the death of a Participant. During the twelve months after death, the
Option may be exercised by the executor or administrator of the estate of
Participant, or by any persons who have acquired the Option by bequest or
inheritance.

 

 
(iii)
 
All outstanding Options will terminate three months after the date that a
Participant ceases to be a member of the Board for any reason that is not
described in paragraphs (i) and (ii) of this Section.



5



--------------------------------------------------------------------------------

 
(e)
 
Vesting Dates.    Each Option shall become exercisable with respect to one-third
of the shares subject to the Option beginning six months after the Grant Date,
and with respect to two-thirds of such shares beginning 18 months after the
Grant Date, and will become fully exercisable 30 months after the Grant Date;
provided, however, that the Participant’s vested right to exercise Options shall
not be increased under this Section at the time the Participant is no longer a
member of the Board.

 

 
(f)
 
Transferability.    Generally, any Option granted under this Plan shall not be
transferable except by will or by the laws of descent and distribution, and
shall be exercisable during the lifetime of the Participant only by the
Participant. An Option may be transferable, however, to the extent provided in
an Agreement. No right or interest of a Participant in any Award shall be liable
for, or subject to, any lien, obligation or liability of such Participant.

 
4.3    Stock Award.    Stock Awards shall be made automatically to each
Participant on each Grant Date. The number of shares to be awarded shall be
calculated as the number of whole shares that is equal to $8,750 less the amount
of “Director Compensation” (as defined in the JDN Realty Corporation Deferred
Director Compensation Plan) each Participant has deferred under the JDN Realty
Corporation Deferred Director Compensation Plan for the fiscal quarter beginning
on the Grant Date, divided by the Fair Market Value of the Stock per share as
determined on the Grant Date, rounded to the nearest whole share. Shares awarded
under this Section shall not be transferable for a period of six months after
the Grant Date.
 
4.4.    Special Award of Options.    Notwithstanding anything herein to the
contrary, Awards of Options for up to 30,000 shares of Stock may be granted to
each Participant under the Plan on a one-time basis in calendar year 2001
pursuant to the terms of an Agreement between each Participant and the Company
and subject to the terms of the Plan. The provisions of Sections 4.1 and 4.2(b)
– 4.2(f) shall apply to Awards made under this Section 4.4; provided, however,
with respect to Awards made under this Section 4.4, the term “Grant Date” shall
refer to the date of the Agreement pursuant to which the Award is made to the
Participant.
 
ARTICLE V.    STOCK SUBJECT TO PLAN
 
5.1    Source of Shares.    Upon the exercise of an Option or the grant of a
Stock Award, the Company shall deliver to the Participant authorized but
unissued Stock.
 
5.2    Maximum Number of Shares.    The maximum aggregate number of shares of
Stock that may be issued pursuant to the exercise of Awards is 500,000, subject
to increases and adjustments as provided in Article VII.
 
5.3    Forfeitures.    If any Option granted hereunder expires or terminates for
any reason without having been exercised in full, the shares of Stock subject
thereto shall again be available for issuance of an Award under this Plan.
 
ARTICLE VI.    EXERCISE OF OPTIONS
 
6.1    Exercise.    Subject to the limitations described in this Plan, an Option
may be exercised in whole or in part at such times and in compliance with such
requirements as the Committee shall determine. An Option shall be treated as
exercised hereunder on the date that the Company accepts tender of the exercise
price of an Option.



6



--------------------------------------------------------------------------------

 
6.2    Method of Payment.    Unless otherwise provided by the Agreement, payment
of the Option price shall be made in cash or, to the extent approved by the
Committee, Stock that was acquired prior to the exercise of the Option, other
consideration acceptable to the Committee, or a combination thereof.
 
6.3    Federal Withholding Tax Requirements.    Upon exercise of an Option or
receipt of a Stock Award, a Participant shall, upon notification of the amount
due and prior to or concurrently with the delivery of the shares, pay to the
Company amounts necessary to satisfy applicable federal, state and local
withholding tax requirements or shall otherwise make arrangements satisfactory
to the Company for such requirements.
 
6.4    Stockholder Rights.    No Participant shall have any rights as a
stockholder with respect to shares subject to Options prior to the exercise
thereof and payment of the Option price therefor. Participants shall have all
rights as stockholders through the grant of a Stock Award on the date that the
shares of Stock are transferred to the Participant, subject to the restrictions
on transferability set forth in Section 4.2.
 
6.5    Issuance and Delivery of Shares.    Shares of Stock issued pursuant to
Stock Awards or the exercise of Options hereunder shall be delivered to
Participants by the Company (or its transfer agent) as soon as administratively
feasible after a Participant exercises an Option hereunder, or is granted a
Stock Award, and executes any applicable stockholder agreement or agreement,
containing at least the representations and warranties described in Section 8.2,
that the Company requires at the time of exercise.
 
ARTICLE VII.    ADJUSTMENT UPON CORPORATE CHANGES
 
7.1    Adjustments to Shares.    The maximum number of shares of Stock with
respect to which Awards hereunder may be granted and which are the subject of
outstanding Awards, and the exercise price of Options granted hereunder, shall
be adjusted as the Committee determines in its sole discretion to be
appropriate, in the event that:
 

 
(a)
 
the Company or an Affiliate effects one or more stock dividends, stock splits,
reverse stock splits, subdivisions, consolidations or other similar events;

 

 
(b)
 
the Company or an Affiliate engages in a transaction to which section 424 of the
Code applies; or

 

 
(c)
 
there occurs any other event which in the judgment of the Committee necessitates
such action;

 
provided, however, that if an event described in paragraph (a) or (b) occurs,
the Committee shall make adjustments to the limits on Awards specified in
Article IV that are proportionate to the modifications of the Stock that are on
account of such corporate changes. Notwithstanding the foregoing, the Committee
may not modify the Plan or the terms of any Awards then outstanding or to be
granted hereunder to provide for the issuance under the Plan of a different
class of stock or kind of securities.
 
7.2    Substitution of Awards on Merger or Acquisition.    The Committee may
grant Awards in substitution for stock awards, stock options, stock appreciation
rights or similar awards held by an individual who becomes an employee of the
Company or an Affiliate in connection with a transaction to which section 424(a)
of the Code applies. The terms of such substituted Awards shall be determined by
the Committee in its sole discretion, subject only to the express limitations on
Awards contained herein.



7



--------------------------------------------------------------------------------

 
7.3    Effect of Certain Transactions.    Upon a merger, consolidation,
acquisition of property or stock, separation, reorganization or liquidation of
the Company, as a result of which the stockholders of the Company receive cash,
stock or other property in exchange for their shares of Stock (but not a public
offering of Stock by the Company), and the Company is not the surviving entity
(even though it may survive as a subsidiary corporation), the Participant shall
have the right immediately prior to any such merger, consolidation, acquisition
of property or stock, separation, reorganization or liquidation to fully
exercise his or her Options in whole or in part, without regard to any vesting
requirements and provided further that such Options shall be converted into
stock incentive awards of an acquiring corporation. Notwithstanding the
foregoing, a portion of the acceleration of vesting described in this Section
shall not occur with respect to an Option to the extent such acceleration of
vesting would cause the Participant or holder of such Option to realize less
income, net of taxes, after deducting the amount of excise taxes that would be
imposed pursuant to section 4999 of the Code, than if accelerated vesting of
that portion of the Option did not occur. This limitation shall not apply (i) to
the extent that the Company, an Affiliate or the acquirer is obligated to
indemnify the Participant or holder for such excise tax liability under an
enforceable “golden parachute” indemnification agreement, or (ii) the
shareholder approval described in Q&A 7 of Prop. Treas. Reg. § 1.280G-1 issued
under section 280G of the Code is obtained to permit the acceleration of vesting
described in this Section (applied as if the shareholder approval date was the
date of the change in control). The amount and price of such converted options
shall be determined by adjusting the amount and price of the Options granted
hereunder in the same proportion as used for determining the number of shares of
stock of the acquiring corporation the holders of the Stock receive in such
merger, consolidation, acquisition of property or stock, separation or
reorganization.
 
7.4    No Adjustment Upon Certain Transactions.    The issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, for cash or property, or for labor or services rendered, either
upon direct sale or upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of shares or obligations of the Company convertible
into such shares or other securities, shall not affect, and no adjustment by
reason thereof shall be made with respect to, outstanding Awards.
 
7.5    Fractional Shares.    Only whole shares of Stock may be acquired through
an Award. Any amounts tendered in the exercise of an Option remaining after the
maximum number of whole shares have been purchased will be returned to the
Participant.
 
ARTICLE VIII.    COMPLIANCE WITH LAW AND REGULATORY APPROVAL
 
8.1    General.    No Award shall be exercisable, no Stock shall be issued, no
certificates for shares of Stock shall be delivered, and no payment shall be
made under this Plan except in compliance with all federal or state laws and
regulations (including, without limitation, withholding tax requirements),
federal and state securities laws and regulations and the rules of all
securities exchanges on which the Company’s securities may be listed, or
national securities associations through which the Company’s securities may be
quoted, and until the Company has obtained such consent or approval as the
Committee may deem advisable from any regulatory bodies having jurisdiction over
such matters. The Company shall have the right to rely on an opinion of its
counsel as to such compliance. Any certificate issued to evidence shares of
Stock pursuant to an Award may bear such legends and statements as the Committee
upon advice of counsel may deem advisable to assure compliance with federal or
state laws and regulations.



8



--------------------------------------------------------------------------------

8.2    Representations by Participants.    As a condition to the issuance of a
Stock Award or the exercise of an Option, the Company may require a Participant
to represent and warrant at the time of any such exercise that the shares are
being purchased only for investment and without any present intention to sell or
distribute such shares, if, in the opinion of counsel for the Company, such
representation is required by any relevant provision of the laws referred to in
Section 8.1. At the option of the Company, a stop transfer order against any
shares of Stock may be placed on the official Stock books and records of the
Company, and a legend indicating that the Stock may not be pledged, sold or
otherwise transferred unless an opinion of counsel was provided (concurred in by
counsel for the Company) and stating that such transfer is not in violation of
any applicable law or regulation may be stamped on the certificate evidencing
such Stock in order to assure exemption from registration. The Committee may
also require such other action or agreement by the Participants as may from time
to time be necessary to comply with federal or state securities laws. This
provision shall not obligate the Company or any Affiliate to undertake
registration of Options or Stock hereunder.
 
ARTICLE IX.    GENERAL PROVISIONS
 
9.1    Unfunded Plan.    This Plan, insofar as it provides for grants, shall be
unfunded, and the Company shall not be required to segregate any assets that may
at any time be represented by grants under this Plan. Any liability of the
Company to any person with respect to any grant under this Plan shall be based
solely upon contractual obligations that may be created hereunder. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.
 
9.2    Rules of Construction.    Headings are given to the articles and sections
of this Plan solely as a convenience to facilitate reference. The masculine
gender when used herein refers to both masculine and feminine. The reference to
any statute, regulation or other provision of law shall be construed to refer to
any amendment to or successor of such provision of law.
 
9.3    Governing Law.    The internal laws of the State of Maryland shall apply
to all matters arising under this Plan, except to the extent that Maryland law
is preempted by federal law.
 
9.4    Compliance With Section 16 of the Exchange Act.    With respect to
persons subject to liability under section 16 of the Exchange Act, transactions
under this Plan are intended to comply with all applicable conditions of Rule
16b-3 (or successor provisions) under the Exchange Act. To the extent any
provision of this Plan or action by Committee fails to so comply, it shall be
deemed null and void to the extent permitted by law and deemed advisable by the
Committee.
 
9.5    Amendment; Termination.    The Board may amend or terminate this Plan at
any time; provided, however, an amendment that would have a material adverse
effect on the rights of a Participant under an outstanding Award is not valid
with respect to such Award without the Participant’s consent, and provided,
further, that the stockholders of the Company must approve, in general meeting
before the effective date thereof, any amendment that changes the number of
shares in the aggregate which may be issued pursuant to Awards granted under
this Plan, except pursuant to Article VII. Generally, stockholder approval shall
not be required for amendments to this Plan pursuant to Section 3.1 hereof
intended to benefit the administration of this Plan, for amendments necessitated
by changes in legislation or administrative rules governing this Plan, or for
amendments that the Board deems necessary to obtain or maintain favorable tax,
securities exchange or regulatory treatment of this Plan for future
Participants.
 
9.6    Effective Date of Plan.    The Original Plan was originally effective
December 17, 1993, was approved by the stockholders of the Company thereafter,
and was amended on November 24, 1998, October 1, 1999, April 29, 2000 and
February 13, 2001. This amendment and restatement shall be effective on May 30,
2002. Awards may be granted hereunder at any time after the adoption of this or
any other amendment to the Plan which increases the number of shares of Stock
available for Awards.



9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned officer of the Company has executed this
instrument, pursuant to authorization of the Board, on this the 2nd day of
August            , 2002, but to be effective as provided in Section 9.6.
 
JDN REALTY CORPORATION
By:
 
/s/    JOHN D. HARRIS, JR.        

--------------------------------------------------------------------------------

   
Name:    John D. Harris, Jr.
      Its:     Chief Financial Officer



10